Title: To George Washington from the Pennsylvania Committee of Safety, 17 August 1775
From: Pennsylvania Committee of Safety
To: Washington, George



Sir
Philadelphia August 17th 1775

The Committee of Safety for this City & Province, being informed on saturday last, that a Ship from Cork had come up to Gloucester with some passengers, Officers of the Ministerial

Army, and a quantity of Cloathing for that Army at Boston, immediately sent down Capt. Bradford with thirty Men to take those officers prisoners, and at the same time an Armed Boat, to bring up the Cloathing, both which orders were accordingly executed. The Officers we have enlarged upon their written Parole, to render themselves at your Camp; and two Soldiers taken with them, being their Servants, on the Parole of Major French the Principal Officer, Copies of which Paroles are enclosed. The Major requested when he signed the Parole that we would for his Justification give him a Certificate of his making a Claim in behalf of himself & the others, and that his Claim was not admitted. We gratified him in this, and a Copy of our Certificate is Also enclosed. They were allowed to take with them their own Baggage, but the Baggage of some other Officers now in Boston, which he also requested, was refused, on account of the detention of the Effects of our Friends there by General Gage. So this Baggage with the Cloathing (an Invoice whereof is Also enclosed) which we understand is for two Regiments, is Stored, to remain for the Direction and disposition of the Congress. The Officers & Soldiers are to set out for your Camp on Tuesday the 22nd inst. accompanied by two respectable Gentlemen of this City Capt. Willing and Capt. Wharton, whom we beg leave to recommend to your notice, who will protect the Officers on the Road & forward their Journey.
No more Gun powder is yet arrived here. On the 10th Instant we sent 2200 Wt to General Schuyler, which was all we could possibly spare. with great Esteem and Respect, we have the Honour to be, Sir, your most Obedient humble Serts

By Order
B. Franklin, Presidt


P.S. with this you will also receive a packet directed to an Officer of The Ministerial Army, which we have not open’d, but submit it to your discretion.

